        Case 4:19-cv-04947 Document 1 Filed on 12/20/19 in TXSD Page 1 of 3



                      UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTOIN DIVISION

 CEMJ INVESTMENT,INC.                          §
      Plaintiff,                               §
                                               §
 v.                                            §
                                               §
 WESTCHESTER SURPLUS LINES                     §       Case No. ____________
 INSURANCE COMPANY                             §
      Defendant.                               §
                                               §
                                               §

                                  NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant WESTCHESTER SURPLUS

LINES INSURANCE COMPANY (“Defendant” or “Westchester”) files this Notice of Removal,

and would respectfully show the Court the following:

                                        Introduction

         1.    On November 27 2019 the Plaintiff, CEMJ INVESTMENT,INC (“Plaintiff”), filed

a lawsuit against WESTCHESTER SURPLUS LINES INSURANCE COMPANY in Cause No.

201985285; CEMJ INVESTMENT, INC. V. WESTCHESTER SURPLUS LINES INSURANCE

COMPANY; In the 165th Judicial District Court of Harris County, Texas. A copy of the Original

Petition is attached as Exhibit 1. Service of process was made upon Westchester on December 3,

2019.

         2.    Westchester timely filed this Notice of Removal within the 30-day deadline

required by 28 U.S.C. §1446(b).

                                     Bases for Removal

         3.    Removal is proper based on diversity of citizenship. 28 U.S.C. 1332(a). In

particular:


                                              1
\44124525\1
        Case 4:19-cv-04947 Document 1 Filed on 12/20/19 in TXSD Page 2 of 3



                  a.        Plaintiff is a domestic Texas Corporation situated in Harris County, Texas.

                  b.        Defendant Westchester is an insurance company incorporated in the State

                            of Georgia, with its principal place of business in the State of Pennsylvania.

         4.       Plaintiff alleges in its Original Petition that it seeks monetary relief over $200,000

but not more than $1,000,000. Accordingly, the amount in controversy is in excess of the sum of

$75,000. All requirements are met for removal under 28 U.S.C. §§ 1332 and 1441(b).

         5.       Venue is proper in this Court under 28 U.S.C. § 1441(a) because this district and

division embrace Harris County, Texas, the place where the removed action has been pending.

         6.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Clerk of the 165th Judicial District Court of Harris County, Texas and all parties.

         7.       All pleadings, process, orders, and other filings in the state court action are attached

to this notice as required by 28 U.S.C. §1446(a). Those filings consist of Exhibit 1 as described

above, and the following additional filings, as required by Local Rule 811:

         Exhibit 2:         Defendant’s Original Answer;

         Exhibit 3:         The docket sheet;

         Exhibit 4:         An index of matters being filed; and

         Exhibit 5:         List of all counsel of record and parties represented.

                                                         Prayer

         Defendant, WESTCHESTER SURPLUS LINES INSURANCE COMPANY respectfully

gives notice that this state court action has been removed and placed on this Court’s docket for

further proceedings. Defendant further requests any additional relief to which it is justly entitled.




1
         Plaintiff has not yet returned the citation to the state court.

                                                             2
\44124525\1
        Case 4:19-cv-04947 Document 1 Filed on 12/20/19 in TXSD Page 3 of 3




                                              Respectfully submitted:


                                              By: /s/ Stephen Pate
                                                 Stephen Pate
                                                 State Bar No. 15566500
                                                 spate@cozen.com
                                                 COZEN O’CONNOR
                                                 LyondellBasell Tower
                                                 1221 McKinney, Suite 2900
                                                 Houston, TX 77010
                                                 Telephone: (832) 214-3957
                                                 Telecopier: (832) 706-3423

                                              ATTORNEY FOR WESTCHESTER SURPLUS
                                              LINES INSURANCE COMPANY


                                 CERTIFICATE OF SERVICE

         This certifies that, on December 20, 2019, a true copy of the foregoing was served on the

following counsel of record via the Clerk’s e-service system pursuant to the Texas Rules of Civil

Procedure:

         Hunter M. Klein
         Green & Klein
         440 Louisiana St., Suite 1930
         Houston, Texas 77002
         green@greentriallaw.com

                                              /s/ Stephen Pate
                                              Stephen Pate




                                                 3
\44124525\1
